Citation Nr: 1618645	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a disability rating in excess of 10 percent for subluxation or instability of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, under cover letter from the VARO in Detroit, Michigan.

The issue involving service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disorder; the Veteran did not perfect an appeal as to that decision. 

2.  The additional evidence received since the February 2004 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disorder; the evidence raises a reasonable possibility of substantiating the claim.

3.  Throughout the pendency of the claim the instability and recurrent subluxation of the Veteran's right knee has more nearly approximated slight than moderate.

4.  Throughout the pendency of this claim, the Veteran's right knee arthritis has been manifested by painful motion and limitation of flexion to between 20 to 30 degrees with pain and limitation of extension to 5 degrees; ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, nor genu recurvatum has been present. 


CONCLUSIONS OF LAW

1.  Evidence received since the February 2004 rating decision that denied service connection for a left knee disorder, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a rating in excess of 10 percent for subluxation or instability of the right knee of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  A 20 percent rating, but no more, is warranted for arthritis of the right knee with limitation of flexion for the entire period of the appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided adequate VCAA notice regarding her claims in letters dated June and October 2008, prior to the March 2009 rating decision on appeal.

The record also reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in April 2014.  The Veteran has not asserted, and the evidence of record does not show, that her knee disabilities have increased significantly in severity since the most recent examination.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

II.  Reopening of Left Knee

In this case, the RO denied service connection for a left knee disorder in a February 2004 rating decision.  The Veteran was notified of that decision in March 2004, but she did not perfect an appeal to the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

At the time of the February 2004 rating decision the evidence of record included service treatment records, VA treatment records, and a VA examination report dated May 2003.  This evidence established that the Veteran had left knee surgery in 2002 related to a recent knee injury.  Accordingly, the basis for the denial of service connection was a lack of evidence of a left knee disorder during service and a lack of nexus evidence.  

The evidence obtained since the February 2004 rating decision includes the Veteran's statements claiming service connection on a secondary basis to her service-connected right knee disability, VA treatment records, and VA examination reports dated 2008, 2013, and 2014.  

The Veteran asserted that her left knee disability was caused secondary to her right knee disability, a basis for entitlement which had not been previously adjudicated.  She also asserted separately, that service-connection was warranted on a direct basis due to left knee injury from playing soft ball during active duty.  Service treatment records do show treatment for back injuries and a left thigh injury as a result of playing softball during service.  VA records dated subsequent to the February 2004 rating decision establish diagnoses of left knee arthritis, which requires continuing treatment.  The 2008 VA examination report includes a medical opinion addressing the criteria of secondary service connection, but does not include an opinion with respect to the claim of direct service connection.  The recent VA medical evidence of continued treatment for left knee arthritis, along with service treatment records showing repeated soft ball injuries, and the Veteran's assertions of direct service connection, constitutes new and material evidence.  

The Board concludes that the evidence received since the February 2004 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because it bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim for service connection with the assistance of VA.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for a left knee disorder is reopened.

III.  Increased Ratings for Right Knee Disabilities

A.  General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  .

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14  does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704  (1998)) and 23-97 (62 Fed. Reg. 63,604  (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).  This is what is at issue in the present case.  The Veteran is assigned a 10 percent disability rating for chondromalacia of the right knee with a history of recurrent subluxation of the right patella under Diagnostic Code 5057 effective from August 1985.  

In June 2008, the Veteran filed a claim for an increased disability rating for her service-connected right knee disability.  An increased rating for subluxation of the right knee was denied under Diagnostic Code 5257.  However she was assigned a separate 10 percent disability rating for arthritis of the right knee under Diagnostic Codes 5003, effective June 2008.  

Diagnostic code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

More recently the Veteran's right knee arthritis was rated for arthritis along with limitation of flexion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.  The Board will examine the claims under all applicable rating criteria pertaining to the knee.

Ankylosis of the knee warrants ratings between 30 and 60 percent depending on the degree at which the ankylosis occurs.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Impairment of the tibia and fibula warrants a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating with moderate knee or ankle disability; a 30 percent rating with marked knee or ankle disability; and a 40 percent rating for nonunion with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5263. 

B.  Right Knee Chondromalacia with History of Recurrent Subluxation

The Veteran filed her claim for an increased rating in June 2008.  VA treatment records dated from 2004 to the present reveal that the Veteran has sought treatment for complaints of bilateral knee pain with limited motion.  Those records do not reveal objective evidence of subluxation or instability of the right knee.

In October 2008, a VA Compensation and Pension examination of the Veteran was conducted.  She reported complaints of chronic right knee pain and she walked with a cane.  Physical examination revealed pain and limited range of motion.  However, there was no evidence of subluxation of instability of the knee on physical examination and testing.  

In January 2013, another VA Compensation and Pension examination of the Veteran was conducted.  Objective testing for instability of the right knee revealed normal findings with no instability.  There was no evidence of subluxation or dislocation.  The most recent VA examination conducted in April 2014 revealed identical findings, that there was no objective evidence of instability or subluxation of the right knee.  

The Veteran is currently rated at a 10 percent rating for chondromalacia of the right knee with a history of recurrent subluxation of the right patella under Diagnostic Code 5057 effective from August 1985.  The 10 percent rating contemplates a "slight" disability.  A 20 percent rating is warranted if the subluxation or instability is moderate, while a 30 percent rating is warranted for a severe disability.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Simply put, the evidence of record does not show that subluxation or instability of the right knee is present on objective examination.  Moreover, the Veteran complains of pain and limited motion, but the record does not show complaints of subluxation or instability during the appeal period.  Accordingly, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for a right knee disability manifested by subluxation or instability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Right Knee Arthritis

The Veteran filed her claim for an increased rating in June 2008.  VA treatment records dated from 2004 to the present reveal that the Veteran has sought treatment for complaints of bilateral knee pain with limited motion.  Those records also clearly establish that she was diagnosed with arthritis of the right knee based on radiology (x-ray) examination.  Treatment of her knee pain included prescribed pain medication and injection of medication.  

In October 2008, a VA Compensation and Pension examination of the Veteran was conducted.  She reported complaints of chronic right knee pain and that she walked with a cane.  Physical examination revealed: mild joint effusion; diffuse crepitus to palpation; tenderness of the patella to palpation.  Range of motion testing of the right knee revealed flexion to 90 degrees with pain beginning at 30 degrees.  Extension was normal to 0 degrees.  However with repetitive motion testing, she had flexion to only 78 degrees and was unable to full extend, with extension only to 5 degrees.  The decreased range of motion was secondary to pain.  

In January 2013, another VA Compensation and Pension examination of the Veteran was conducted.  Again, she reported complaints of chronic right knee pain and that she walked with a cane.  Range of motion testing of the right knee revealed flexion to 110 degrees with pain beginning at 20 degrees.  Extension was indicated to be to only 10 degrees with pain beginning at 5 degrees.  However with repetitive motion testing,  the she only had flexion to 90 degrees and extension only to 5 degrees.  The examiner indicated that functional impairment after repetitive use testing included:  decreased range of motion; weakened movement; excess fatigability; incoordination; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  The examiner indicated that the Veteran had a meniscus (semilunar cartilage) condition with episodes of joint locking, pain, and effusion in the past, but there were no current symptoms.  Use of a knee brace and cane were noted.  

In April 2014, the most recent VA Compensation and Pension examination of the Veteran was conducted.  Again, she reported complaints of chronic right knee pain and that she walked with a cane.  Range of motion testing of the right knee revealed flexion to 90 degrees with pain beginning at 65 degrees.  Extension was indicated to be to only 5 degrees with pain beginning at that point.  On repetitive motion testing, the Veteran had flexion to 80 degrees and extension to 5 degrees.  The examiner indicated that functional impairment after repetitive use testing included:  less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  The examiner indicated that the Veteran had a history of a meniscus (semilunar cartilage) condition, but that there were no current symptoms.  Regular use of a cane for ambulation was noted.  

The Veteran claims that she warrants the assignment of a disability rating in excess of the current 10 percent rating assigned.  The evidence reveals that the Veteran has limited flexion of the right knee with pain beginning at 30 degrees as noted in the 2008 examination report and at 20 degrees as noted in the 2013 examination report.  While the 2014 examination report indicates that pain starts at 65 degrees, these findings are inconsistent with the other evidence of record.  Pain beginning between 20 and 30 degrees of flexion, most nearly approximates the criteria for the assignment of a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, a 20 percent rating for arthritis of the right knee is granted.  38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 5260. 

The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for arthritis of the right knee.  There is no evidence that flexion is limited to 15 degrees or less.  The evidence indicates that the Veteran's extension is limited to 5 degrees which does not warrant the assignment of a compensable rating.  To the extent that the 2013 examination report indicates limitation of extension to 10 degrees in one section, all the other evidence of record consistently shows that the Veteran has extension to 5 degrees.  There is no evidence showing that the Veteran has any ankylosis of the knee, or any other symptoms which would warrant the assignment of a disability rating in excess of 20 percent or another separate disability rating.  

Accordingly, a 20 percent disability rating, and not in excess thereof, is warranted for arthritis of the right knee with limited flexion.  The preponderance of the evidence is against the assignment of any disability rating in excess of 20 percent for arthritis or any additional separate ratings than those already assigned and the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Additional Considerations

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected right knee disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b)  is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  The Veteran's freestanding claim for a TDIU was denied by way of a separate rating decision, which was not appealed.  Given the foregoing, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a left knee disorder, is reopened, and the appeal is granted to this extent only.  

A disability rating in excess of 10 percent for a subluxation or instability of the right knee is denied.  

An initial disability rating of 20 percent, and not in excess thereof, is granted for arthritis of the right knee, subject to the law and regulations governing the payment of monetary awards.  


REMAND

The Veteran claims entitlement to service connection for a left knee disability.  She has asserted her claim on both a direct and secondary basis.  The claim for direct service connection is that she injured her left knee playing softball during active service.  While service treatment records document complaints of a trick right knee, they do not document specific left knee complaints.  However, service treatment records do show treatment for numerous injuries sustained playing softball during service including a low back injury and a left thigh injury.  The medical opinions with respect to direct service connection do not address this evidence.  Accordingly additional examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any diagnosed left knee disorder found is related to service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide a diagnosis of any left knee disorder found by the current examination or shown by the previous evidence of record.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and service treatment records showing various softball related injuries during service, the examiner must state whether any currently diagnosed or previously shown left knee disorder is related to the Veteran's military service, including the possibility of injury at the same time as the documented left thigh and/or back injuries while playing softball during service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 ().  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection for a left knee disorder must be readjudicated.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


